Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive. 
On pages 6-7, applicant argues that Hsiang does not teach “a second context being selected instead of a first context until a condition on the number of occurrences of previously processed blocks having a block type associated with the first context is fulfilled” because the number of occurrences of a block type associated with a first context is not a condition of choosing the context of the current block since a number of different contexts could still be chosen. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on Hsiang in maintaining the rejection.
Hsiang teaches a second context being selected instead of a first context until a condition on the number of occurrences of previously processed blocks having a block type associated with the first context is fulfilled” as claimed. As acknowledged by applicant on page 7 of applicant’s response, Hsiang teaches that when the number of previously processed neighboring blocks associated with a context is less than the total number of available previously processed neighboring blocks associated with the context, the context of the current block is set to a certain context. See, e.g. Hsiang, Fig. 6, element 630, Tables 5A and 5B, and pars. 35 – 39, and 47: depicting and describing that the system selects a context for the syntax element from the set of contexts, the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 – 17, 19 – 22, and 24 - 31 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hsiang et al. (WO 2017/088810) (hereinafter Hsiang), as cited by applicant.

Regarding claims 13, 17, 19, 24, 28, and 32, Hsiang teaches a method, apparatus, and non-transitory computer readable storage medium carrying a software program of video encoding and decoding, the encoded data being encoded according to the encoding method, the method, apparatus, and non-transitory computer readable storage medium comprising: 
accessing a bin of a syntax element associated with a block in a picture of a video (e.g. Fig. 6, and elements 610 and 620, and par. 47: depicting and describing that the system accesses a syntax element associated with a block in a picture of video); 
obtaining a set of contexts associated with a block type of the block, said set of contexts including at least a first context and a second context, said second context being associated with a larger number of block types including the block types associated with said first context, the block type of a block being based on at least one of a block size and a block shape of said block (e.g. Fig. 6, element 630, Tables 5A and 5B, and pars. 35 – 39: depicting and describing that the system obtains a set of contexts associated with a block type [exemplified as at least 5 contexts associated with quadtree depth of the current block], the set of contexts including at least a first context [one of ctxInc 1, 2, 3, 4, and 5] and a second context [ctxInc 0], the second context being associated with a larger number of block types include the block types associated with the first context [ctxInc 0 being associated with all block types, including the block types associated with the other contexts], the block type of a block being based on at least one of a size and shape of the block [see also par. 27: describing that the contexts are associated with at least one of a size and shape of the current block]); 
selecting a context for the bin of the syntax element from the set of contexts based at least on a number of occurrences of previously processed blocks having a block type associated to the first context, a second context being selected instead of a first context until a condition on the number of occurrences of previously processed blocks having a block type associated with the first context is fulfilled (e.g. Fig. 6, element 630, Tables 5A and 5B, and pars. 35 – 39, and 47: depicting and describing that the system selects a context for the syntax element from the set of contexts, the context selected based on a number of neighboring, previously processed blocks having a block size associated with the first context [one of ctxInc 1, 2, 3, 4, and 5 being selected based on the CU size of neighboring, previously processed blocks], the second context [ctxInc 0] being selected until at least one of the neighboring, previously processed blocks has a block type associated with the first context [one of ctxInc 1, 2, 3, 4, and 5]); and, 
entropy encoding or entropy decoding the bin of the syntax element based on the determined context (e.g. Fig. 6, element 640, and par. 47: depicting and describing that the system entropy encodes or entropy decodes the syntax element based on the selected context).

Regarding claims 14, 20, 25, and 29, Hsiang teaches all of the limitations of claims 13, 19, 24, and 28, respectively, as discussed above. Hsiang further teaches:
wherein said first context is selected as soon as a number of prior selections of said first context exceeds a value (e.g. Table 5A and 5B, and pars. 35 – 39: describing that the first context [one of ctxInc 1, 2, 3, 4, and 5] is selected as soon as at least one of the neighboring, previously processed blocks is associated with the first context).

Turning to claims 15, 21, 26, and 30, Hsiang teaches all of the limitations of claims 13, 19, 24, and 28, respectively, as discussed above. Hsiang further teaches:
wherein the number of previous selections is determined for at least one picture of said video (e.g. pars. 35 – 39: describing that the number of neighboring, previously processed blocks is determined for at least one picture of the video).

Regarding claims 16, 22, 27, and 31, Hsiang teaches all of the limitations of claims 13, 19, 24, and 28, respectively, as discussed above. Hsiang further teaches:
wherein said syntax element determines at least one of whether said transform coefficient is non-zero, whether said transform coefficient is greater than one, whether said transform coefficient is greater than two, a sign of said transform coefficient and an absolute value remaining of said transform coefficient (e.g. pars. 35 – 39: describing that the syntax element is the quad-tree split flag, the quadtree split flag signaling partitions of transform units [see, e.g. par. 7: describing that the CU is partitioned into transform units according to a quadtree structure], wherein it is known to those of ordinary skill in the art that the transform unit size determines whether one of the transform coefficient is non-zero, the transform coefficient is greater than one, the transform coefficient is greater than two, a sign of the transform coefficient and an absolute value remaining of the transform coefficient).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487      

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487